DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is vague and indefinite.  It is unclear as to how it can be determined if the plant biomaterial replaces 1 to 10 wt% of cement when the claim from which it depends (i.e. claim 7) fails to recite any amounts for the components.  Further even if amounts were recited in claim 7 it is not clear as to how one can determine whether or not the biomaterial replaces some of the cement.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 110759685 A.
The reference teaches, in the abstract, a plant fiber concrete comprises 210-270 pts. wt. ordinary Portland cement, 80-100 pts. wt. fly ash, 30-55 pts. wt. gray calcium powder, 3-5 pts. wt. silica fume, 160-180 pts. wt. bentonite complex cementing material, 3-6 pts. wt. redispersible rubber powder, 0.5-1 pts. wt. hydroxypropyl methylcellulose, 0.5-1 pts. wt. reinforcing fiber, 60-100 pts. wt. paraffin, 150-180 pts. wt. water, 30-40 pts. wt. expanded perlite, 50-70 pts. wt. diatomaceous earth, 3-5 pts. wt. light weight aggregate and 10-15 pts. wt. straw. The straw is peanut straw or rice straw.
The instant claims are met by the reference.
As for claim 1, the Portland cement meets the cement powder, the straw meets the plant biomaterial and the lightweight aggregate meets the concrete aggregate.  The ratio of cement powder to biomaterial falls within the claimed range.
As for claim 2, the ratio of cement powder to biomaterial falls within the claimed range.
As for claim 4, the straw is believed to be an example of a stalk.
As for claim 5, the straw is made up of fibers.
As for claim 6, the reference teaches fly ash and silica fume.
As for claim 7, the reference teaches the addition of a plant biomaterial to a concrete mixture.  While the reference does not state that the biomaterial controls setting, the composition and process is the same and the new property of a prior art process does not render the process claim patentable. Applicants are referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc. wherein the CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.  Therefore as the reference teaches the addition of a plant biomaterial to a concrete material, it would therefore control the setting absent evidence showing otherwise.
As for claim 8, as the composition is the same this claim is believed to be met by the reference.
As for claim 10, the straw is believed to be an example of a stalk.
As for claim 11, the straw is made up of fibers.
As for claim 12, the reference teaches fly ash and silica fume.

Claims 1, 4-5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 104045281 A.
The reference teaches, in the abstract, a concrete produced by mixing 400-500 kg cement, 300-450 kg sand, 150-250 kg water, 0.5-2 kg water reducer, 10-20 kg plant fiber and 50-80 kg vermiculite, with respect to 1000 kg stone. The plant fiber is rice straw fiber.
The instant claims are met by the reference.
As for claim 1, the cement meets the cement powder, the plant fiber meets the plant biomaterial and the sand and stone meets the aggregate. The ratio of cement powder to biomaterial falls within the claimed range.
As for claim 4, the reference teaches rice straw fiber and therefore is a stalk.
As for claim 5, the reference teaches rice straw fiber and therefore is an example of a fiber.
As for claim 7, the reference teaches the addition of a plant biomaterial to a concrete mixture.  While the reference does not state that the biomaterial controls setting, the composition and process is the same and the new property of a prior art process does not render the process claim patentable. Applicants are referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc. wherein the CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.  Therefore as the reference teaches the addition of a plant biomaterial to a concrete material, it would therefore control the setting absent evidence showing otherwise.
As for claim 8, as the composition is the same this claim is believed to be met by the reference.
As for claim 10, the reference teaches rice straw fiber and therefore is a stalk.
As for claim 11, the reference teaches rice straw fiber and therefore is an example of a fiber.

Claims 1, 5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108947407 A.
The reference teaches, in Example 4, a crack-resistant anti-frozen concrete, which comprises, by weight, 235 parts of ordinary Portland cement, 530 parts of pumice, 400 parts of coal gangue, 520 parts of medium sand, 6 parts of polypropylene fiber, and 2.7 of plant fiber, 3.2 parts of basalt fiber, 18 parts of limestone powder, 10 parts of gold tailings powder, 17 parts of iron tailings powder, 1.7 parts of gypsum, 4.3 parts of red mud, 4 parts of vitrified beads, 2.6 parts of calcined diatomaceous earth, water 158 parts, 2.5 parts of water reducing agent, 3.2 parts of rubber powder, 1 part of modifier, 0.3 parts of ethylene glycol, 0.32 parts of polysaccharide, 2.8 parts of early strength agent.  The plant fiber is a coconut fiber.
The instant claims are met by the reference.
As for claim 1, the Portland cement meets the cement powder, the plant fiber meets the plant biomaterial and the medium sand meets the aggregate.  The ratio of cement powder to biomaterial falls within the claimed range.
As for claim 5, the reference teaches a fiber.
As for claim 7, the reference teaches the addition of a plant biomaterial to a concrete mixture.  While the reference does not state that the biomaterial controls setting, the composition and process is the same and the new property of a prior art process does not render the process claim patentable. Applicants are referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc. wherein the CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.  Therefore as the reference teaches the addition of a plant biomaterial to a concrete material, it would therefore control the setting absent evidence showing otherwise.
As for claim 8, as the composition is the same this claim is believed to be met by the reference.
As for claim 11, the reference teaches a fiber.

Claims 1-4, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108623235 A as evidenced by Hoang et al “INFLUENCE OF HEMP RETTING ON THE HYDRATION OF ORDINARY PORTLAND CEMENT (OPC) AND THE PROPERTIES OF HEMP-OPC CONCRETE”.
CN 108623235 A teaches, in example 1, a concrete comprising Cement 35; Mixing water 36; Sandstone 10; Glass fiber 4; Asphalt 8; Rosin tackifying resin 5; Hemp knife 2.  It is the examiners position that hemp knife is actually hemp shives.
Hoang et al is relied on to show that hemp is known to act as a cement retarder.
The instant claims are met by the reference.
As for claim 1, the cement meets the cement powder, the hemp meets plant biomaterial and the sandstone meets the aggregate.  The ratio of cement powder to biomaterial falls within the claimed range.
As for claim 2, the ratio of cement powder to biomaterial falls within the claimed range.
As for claim 3, the reference teaches hemp.
As for claim 4, it is believed that the hemp knife (or hemp shives) would be considered to be a stalk or stem or hurd.
As for claim 7, the primary reference teaches the addition of a plant biomaterial such as hemp to a concrete mixture.  While the primary reference does not state that the biomaterial controls setting, the composition this property of the use of hemp in retarding setting in cement compositions is known according to the Hoang et al reference.
As for claim 8, as the composition is the same this claim is believed to be met by the reference.
As for claim 10, it is believed that the hemp knife (or hemp shives) would be considered to be a stalk or stem or hurd.
As for claim 11, as hemp is made of fibers, this claim is met.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang et al “INFLUENCE OF HEMP RETTING ON THE HYDRATION OF ORDINARY PORTLAND CEMENT (OPC) AND THE PROPERTIES OF HEMP-OPC CONCRETE”.
The reference teaches, in the abstract and the examples, that hemp is a powerful retarder of ordinary Portland cement hydration.  The examples specifically teach the addition of hemp to concrete components.
The instant claims are met by the reference.
As for claim 7, the reference teaches that hemp is known to act as a retarder when added to Portland cement containing concretes.
As for claim 8, as the composition is the same this claim is believed to be met by the reference.
As for claim 9, the reference teaches hemp.
As for claim 10, section 3.1 recites hemp straw.
As for claim 11, as hemp is made of fibers, this claim is met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent Specification No. FR 3026421 A1 as evidenced by Hoang et al “INFLUENCE OF HEMP RETTING ON THE HYDRATION OF ORDINARY PORTLAND CEMENT (OPC) AND THE PROPERTIES OF HEMP-OPC CONCRETE”.
FR 3026421 A1 teaches, in the abstract, a method of manufacturing concrete which involves mixing 100-300 kg cement having density of 800-1500 kg/m3 at dry state with respect to water such that the mass ratio of water with respect to cement is 0.3-0.9, adding 10-80 kg organic aggregates and 150-1300 kg mineral aggregates, adding 0-3 %mass hardening accelerator with respect to mass of the cement and 0.1-30 %mass aqueous medium containing source of soluble trivalent cations, stirring, and pressurizing the mixture. The organic aggregates contain hemp, fibers of corn cob or Sorghum, Miscanthus fibers, cane bagasse, cereal straws, colza straws, sunflower straws, corn straws, kenaf fibers, and/or wood shavings.
Hoang et al is relied on to show that hemp is known to act as a cement retarder.
The instant claims are obvious over the reference.
As for claim 1, the cement meets the cement powder, the organic aggregate such as hemp, kenaf fibers, etc. meets the biomaterial.  As for the ratio of cement powder to biomaterial the reference teaches a range that overlaps the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the reference teaches a range that overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 3, the reference teaches hemp and kenaf fibers.
As for claim 5, the reference teaches kenaf fibers.
As for claim 7, the primary reference teaches the addition of a plant biomaterial such as hemp to a concrete mixture.  While the primary reference does not state that the biomaterial controls setting, the composition this property of the use of hemp in retarding setting in cement compositions is known according to the Hoang et al reference.
As for claim 8, as the composition is the same this claim is believed to be met by the reference.
As for claim 9, the reference teaches hemp and kenaf fibers.
As for claim 11, the reference teaches hemp and kenaf fibers.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the limitations recited in these claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
August 17, 2022